Citation Nr: 0600710	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a head concussion and 
dizziness.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

In December 2002, the veteran appeared before a Veterans Law 
Judge (VLJ) who is no longer employed by the Board.  He 
accepted the Board's invitation to attend an additional 
hearing held by a different VLJ.  In November 2005, the 
veteran presented testimony on the issue on appeal to the 
undersigned VLJ in Nashville.  Both hearing transcripts have 
been associated with the claims file.


FINDING OF FACT

Any current head concussion and dizziness was first 
manifested many years after the veteran's service, and are 
not medically related to his service.


CONCLUSION OF LAW

Residuals of a head concussion and dizziness were not 
incurred or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for residuals of a head 
injury.  In this context, the Board notes that a 
substantially complete application was received in April 
2001.  In August 2001, prior to its adjudication of this 
claim, the AOJ provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the August 2001 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
service medical records are in the claims file.  All 
identified and relevant records have been secured.  The 
veteran has undergone a VA examination in conjunction with 
his claim. 
The Board observes that the veteran is in receipt of Social 
Security Administration (SSA) benefits; however, the duty to 
assist does not attach to obtaining these records in this 
case.  The Court has indicated that a SSA determination is 
pertinent to a determination of the veteran's ability to 
engage in substantial gainful employment.  See Martin v. 
Brown, 4 Vet. App. 134, 140 (1993).  Here, however, the 
critical issue was not whether the veteran is employable, but 
whether his current disability was related to his military 
service.  Accordingly, a SSA determination would have no 
relevance in this case.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that as a result of injuries he 
sustained in a motor vehicle accident in service, he now 
becomes dizzy and faints.  He, therefore, seeks service 
connection for this dizziness.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, the veteran's service medical records confirm 
that he sustained a minor laceration to his forehead in a 
motor vehicle accident in February 1976, requiring 4 
stitches.  He reported to sick call for headaches in April 
and May 1976.  In January 1977, the veteran received sutures 
in his chin after he passed out and, in so doing, fell into a 
desk.   The balance of the service medical records, to 
include the veteran's March 1979 separation examination, is 
silent for findings of any related abnormalities.  

The veteran testified in his December 2002 and November 2005 
hearings that after service, he worked in various capacities, 
to include as a security guard and in factory and 
construction jobs.  Various personal statements submitted by 
the veteran over the course of the appeal indicate 
particularly that he worked as a roofer for many years 
following service, but had to quit because of arthritis in 
his hip.

Post-service medical records consist solely of VA outpatient 
treatment records, dated from January to July 2001.  A March 
2001 note references the veteran's claim that he has 
experienced dizzy spells on and off since his in-service 
accident.  No diagnosis was rendered at that time.  The Board 
observes that in his December 2002 hearing, the veteran 
indicated that he had sought no treatment for his fainting 
spells or dizziness after service, because the doctors in 
service told him there was nothing that could be done.   

In April and July 2004, the veteran had magnetic resonance 
imaging (MRI) scans taken of his head.  The results showed 
minimal mucosal thickening involving the left maxillary 
sinus, consistent with inflammatory disease.  There were no 
intercranial abnormalities identified.  Computed tomography 
(CT) scans of his head were also taken and revealed the same 
inflammatory changes.  

The veteran underwent VA examination in August 2004, at which 
time his MRIs and CT scans were reviewed, along with his 
service medical records.  Based on this review and 
examination, a VA doctor opined in December 2004 that while 
the veteran did suffer a very mild head injury in service, it 
was not sufficiently severe to produce clinically significant 
dizziness or a post-concussive syndrome.  He explained that 
the veteran's work as a roofer for a period of years 
following service indicated to him that any experienced 
dizziness was of no clinical significance. 

The Board notes that this is the only opinion of record 
referable to the issue of etiology of any currently diagnosed 
dizziness.  Absent evidence to the contrary, the Board is not 
in a position to question this opinion that is supported by 
the record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board has also considered the veteran's own assertions 
that his current dizziness was caused by the motor vehicle 
accident in service.  The Board finds that such assertions 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinion as to etiology and a medical diagnosis competent.

The Board concludes that the preponderance of the evidence is 
against a medical nexus between the veteran's in-service head 
injury and his current dizziness.  Therefore, the benefit of 
the doubt provision does not apply.  Service connection is 
not warranted.


ORDER

Entitlement to service connection for a head concussion and 
dizziness is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


